DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

SMDL #18-012
RE: Ten Opportunities to Better Serve
Individuals Dually Eligible for Medicaid
and Medicare
December 19, 2018
Dear State Medicaid Director:
Over 12 million individuals are concurrently enrolled in Medicaid and Medicare. Such dually
eligible individuals may either be enrolled first in Medicare by virtue of age or disability and
then qualify for Medicaid on the basis of income, or vice versa. Dually eligible individuals
experience high rates of chronic illness, with many having multiple chronic conditions and/or
social risk factors. i Forty-one percent of dually eligible beneficiaries have at least one mental
health diagnosis, and about half use long term services and supports (LTSS). ii
Dually eligible individuals account for a disproportionately large share of expenditures in both
the Medicare and Medicaid programs. Historically, dually eligible individuals have accounted
for 20 percent of Medicare enrollees, yet 34 percent of Medicare spending. The same individuals
have accounted for 15 percent of Medicaid enrollees and 33 percent of Medicaid spending. iii
Medicare and Medicaid were originally created as distinct programs with different purposes. Not
surprisingly, the programs have different rules for eligibility, covered benefits, and payment, and
the programs have operated as separate and distinct systems despite a growing number of people
who depend on both programs for their health care.
We often hear from states interested in how Medicare and Medicaid can work better together. A
number of states have already launched ambitious initiatives to better serve dually eligible
individuals, including those states that are testing demonstrations, such as the models under the
Medicare-Medicaid Financial Alignment Initiative, in collaboration with Centers for Medicare &
Medicaid Services (CMS). We will be outlining new demonstration-related opportunities for
these and other states in the coming months.
This letter describes ten opportunities – none of which require complex demonstrations or
Medicare waivers – to better serve individuals dually eligible for Medicare and Medicaid,
including through new developments in managed care, using Medicare data to inform care
coordination and program integrity initiatives, and reducing administrative burden for dually
eligible individuals and the providers who serve them. A number of these opportunities are
newly available to states through Medicare rulemaking or other CMS burden reduction efforts.
We are happy to engage with you and your staff on one, many, or all of the items described in
this letter. The CMS Medicare-Medicaid Coordination Office (MMCO) works across CMS and
with states to better serve dually eligible individuals, including through efforts to better align the
Medicare and Medicaid programs and demonstrations to test new approaches to integrated

1

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

service delivery and financing. Throughout this letter, we have included points of contact in
CMS and its resource centers.
1. Medicare-Medicaid integrated care
One promising path to better serving dually eligible individuals is through creating more
seamless experiences for beneficiaries across Medicare and Medicaid and aligning incentives
and administrative processes across the two programs. Generally, we refer to these approaches as
“integrated care.” Below, we describe opportunities to support integration through capitated
managed care.
a. Integrating care through dual eligible special needs plans
Dual eligible special needs plans (D-SNPs) are specialized Medicare Advantage plans that
exclusively serve dually eligible individuals. Over two million individuals are enrolled among
almost 400 D-SNPs across the country. Several states have built integrated care programs by
contracting with Medicaid managed care organizations that also offer D-SNPs. However, states
still face challenges in creating seamless beneficiary experiences across programs, building
sufficient enrollment volume, and supporting continuity of integrated care through state managed
care procurement and contracting processes.
Through Medicare rulemaking finalized earlier this year (the “Final Parts C & D Rule for
2019”), we have created new opportunities for states to increase and maintain enrollment in these
managed care options for dually eligible individuals by permitting use of default enrollment of
newly Medicare-eligible dually eligible individuals into integrated D-SNPs and passive
enrollment to maintain enrollment in integrated D-SNPs. iv In addition, CMS has been partnering
with states to improve member materials used by integrated D-SNPs and assist state oversight of
their contracted D-SNPs.
During the 2019 rulemaking process, Congress passed and the President signed the Bipartisan
Budget Act (BBA) of 2018, making D-SNPs a permanent feature of the Medicare program and
creating new possibilities to improve experiences for dually eligible individuals. CMS is seeking
public comment on new proposed regulations (See CMS-2018-0110-0001) v to implement
provisions to:
•

Better unify appeals and grievance processes across Medicaid and Medicare for D-SNP
members, so that beneficiary issues with Medicare and Medicaid services no longer
follow completely separate tracks, and

•

Establish new minimum standards of Medicaid integration for D-SNPs.

2

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Additionally, Section 50311(b) of the BBA of 2018 established MMCO as a “dedicated point of
contact” for states to address misalignments between the two programs and promote integration
of D-SNPs and Medicaid managed care.
We appreciate the input we have already received from states, the National Association of
Medicaid Directors, and other stakeholders on the BBA of 2018, and we look forward to
continued collaboration.
i. OPPORTUNITY #1 – State contracting with D-SNPs
States have a powerful tool to promote integrated care through contracts with D-SNPs. The
Medicare Improvements for Patients and Providers Act (MIPPA) of 2008 amended section
1859(f)(3)(D) of the Social Security Act to require D-SNPs to maintain a contract with each state
in which they operate. These contracts are commonly called “MIPPA contracts” or “State
Medicaid Agency Contracts (SMACs).”
Minimum requirements for MIPPA contracts are described at 42 CFR §422.107. States have the
flexibility to determine the scope of Medicaid services and financial responsibility that D-SNPs
must assume. States also have the flexibility to add additional state-specific requirements – or
decide it is not in their best interest to execute the contract at all. vi We encourage states to use
these MIPPA contracts to support and shape local integrated care approaches. For
example:
•

Some states, including Idaho, Minnesota, New Jersey and Massachusetts, require that DSNPs only enroll those individuals who are also in an affiliated Medicaid managed care
product, thus ensuring that D-SNP enrollees are receiving Medicare and Medicaid
services through the same parent organization.

•

Arizona requires D-SNPs and affiliated Medicaid plans to coordinate all aspects of
enrollees’ health, including use of Medicare and Medicaid data to coordinate services.
The state requires that there be a contact person at each plan responsible for sharing the
information needed to coordinate care when the benefit coverage switches from
Medicare to Medicaid, and a point of contact for coordinating care related to cost-sharing
protections and balance billing.

•

Florida requires D-SNPs to facilitate Medicaid eligibility redeterminations for enrollees,
including helping with applications for medical assistance and conducting enrollee
education regarding maintenance of Medicaid eligibility.

•

Tennessee requires D-SNPs to notify the enrollee’s Medicaid managed care plan of
inpatient admissions and coordinate with the Medicaid plan regarding discharge
planning. The requirements also include following up with enrollees and their Medicaid

3

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

plans to provide needs assessments or develop person-centered plans of care for
enrollees using managed long-term services and supports (MLTSS).
Additional information on these and other examples of how states have used the MIPPA
contracts to integrate care are available through the Integrated Care Resource Center. vii
State staff interested in learning more can contact Paul Precht in the CMS Medicare-Medicaid
Coordination Office at Paul.Precht@cms.hhs.gov.
ii. OPPORTUNITY #2 – Default enrollment into a D-SNP
Default enrollment is a mechanism for facilitating enrollment in integrated care, while
maintaining continuity of Medicaid managed care services, when Medicaid beneficiaries become
eligible for Medicare. We established new Medicare regulations on default enrollment in April
2018 through the Final Parts C & D Rule for 2019. States can find the new regulation governing
– and outlining the federal minimum requirements – for default enrollment at 42 CFR
§422.66(c). viii Through default enrollment, Medicaid beneficiaries in capitated managed care –
and who remain in Medicaid managed care upon newly gaining Medicare eligibility – may be
automatically enrolled into a D-SNP ix affiliated with the individuals’ Medicaid managed care
organization (MCO). Individuals retain the ability to opt out of default enrollment to instead
receive their Medicare services through Medicare Fee-For-Service (FFS), Programs of Allinclusive Care for the Elderly (PACE), or another Medicare Advantage plan.
States can use default enrollment to facilitate enrollment into managed care arrangements
in which dually eligible individuals receive all of their Medicaid and Medicare services
through the same organization. x We structured the new regulations to empower state Medicaid
agencies in this process, so a D-SNP can only utilize default enrollment where the state
approves. States interested in supporting default enrollment will need to (a) indicate approval in
the MIPPA contracts, and (b) provide data to the participating health plans to identify those
individuals who are becoming newly Medicare-eligible in advance of their Medicare initial
coverage election period. We encourage interested states and D-SNPs to contact us early in the
process of considering options related to default enrollment.
We recently hosted and recorded a webinar for states on default enrollment. xi State staff
interested in learning more can contact Sharon Donovan in the CMS Medicare-Medicaid
Coordination Office at Sharon.Donovan1@cms.hhs.gov.
iii. OPPORTUNITY #3 – Passive enrollment to preserve continuity of
integrated care
While enrollment in a Medicare Advantage or standalone Part D plan is generally initiated by
beneficiaries, in certain limited instances CMS may passively enroll individuals into Medicare
health or drug plans. xii In these instances beneficiaries receive notification that they can choose
another plan.
4

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

In an effort to promote integrated care, continuity of care, and partnership with states, CMS
recently codified a new, limited expansion of its regulatory authority to conduct passive
enrollment in the Final Parts C and D Rule for 2019. States can find the regulatory language for
this limited D-SNP passive enrollment authority at 42 CFR §422.60(g). This change authorizes
CMS to passively enroll full-benefit dually eligible individuals from an integrated D-SNP
that is no longer available to the individual into another comparable D-SNP in instances
where integrated care coverage would otherwise be disrupted. CMS will conduct such
enrollments after consulting with a state Medicaid agency and where other conditions are met xiii
to ensure continuity and quality of care. Plans receiving passive enrollment are required to
provide notices to enrollees that explain their ability to decline the enrollment, return to Original
Medicare, or choose another plan.
Both the default enrollment and passive enrollment provisions are intended to help promote
integrated care. Default enrollment is authorized only for people who are already enrolled in
Medicaid managed care and become eligible for Medicare, among other requirements, while
passive enrollment by CMS under the new provision is authorized only for beneficiaries who are
already enrolled in an integrated D-SNP. State staff interested in learning more can contact
Sharon Donovan in the CMS Medicare-Medicaid Coordination Office at
Sharon.Donovan1@cms.hhs.gov.
b. OPPORTUNITY #4 – Integrating care through PACE
The Programs of All-Inclusive Care for the Elderly (PACE) provide comprehensive medical and
social services to certain adults age 55 and older who meet a state’s nursing facility level of care
criteria. Most PACE enrollees are dually eligible individuals.
In PACE, interdisciplinary teams of health professionals work with PACE participants to
coordinate care. PACE is now active in 31 states, serving over 40,000 participants. For many
states, PACE is an important way of offering innovative integrated care for dually eligible
individuals. The comprehensive service package enables most participants to remain in the
community rather than a nursing facility. For most of its history, only not-for-profit
organizations were permitted to sponsor PACE programs, but CMS now permits for-profit
organizations to participate. xiv
States make a prospective monthly capitation payment to a PACE organization for a Medicaid
participant enrolled in PACE which:
•

Is less than what would otherwise have been paid under the state plan if not enrolled in
PACE;

•

Takes into account comparative frailty of participants; and

5

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

•

Is a fixed amount regardless of changes in a participant’s health status.

Earlier research suggests there may be opportunities to improve the cost-efficiency of PACE
capitation rates in certain states, and we encourage states with PACE sites to periodically reexamine their rate-setting methods to ensure they are appropriate. xv
By incorporating PACE into a state’s integrated care strategy, a state may ensure continuing
access to a proven community option. Interested state staff can find information on PACE
through the Integrated Care Resource Center. xvi States can also contact their CMS regional office
for more information.
2. Medicare data
State efforts to better serve dually eligible individuals require access to both Medicare and
Medicaid data. Lack of access to Medicare data or the internal capacity to link Medicare and
Medicaid data for individual beneficiaries can make it difficult to coordinate all Medicare and
Medicaid services. We are taking steps to unlock these important data and reduce the
administrative burdens associated with obtaining them from CMS. Medicare data available to
states include:
•

Medicare claim and summary data for use of Medicare Part A, B, and D services

•

Functional assessment data gathered as part of home health and skilled nursing services

•

Integrated Medicare-Medicaid data sets (MMLEADS)

Twenty-nine Medicaid agencies currently receive Medicare data for the purposes of coordinating
care for dually eligible individuals. Resources, including help with the data request process, use
cases, ongoing shared learning calls, in-depth webinars, and recordings of past webinars for
states on data-related issues, are available through our State Data Resource Center (SDRC). xvii
We note, as detailed in a recent SMDL on Mechanized Claims Processing and Information
Retrieval Systems (90/10), CMS provides, under 42 CFR §433.112(a), 90 percent enhanced
federal financial participation (FFP) for Medicaid technology investments funded through an
approved APD. xviii
a. OPPORTUNITY #5 – Reducing the administrative burden in accessing
Medicare data for use in care coordination
CMS is empowering individuals by ensuring they can access their health care data, and – through
Blue Button 2.0 – providing a developer-friendly, standards-based data Application
Programming Interface (API) to enable individuals to connect their Medicare claims data to the

6

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

applications, services, and research programs they trust. This same drive to streamline access to
data has led us to re-examine the ways we share Medicare data with states.
CMS requires agreements to ensure that data requestors adhere to privacy and security
requirements and data release policies. For states, we are significantly reducing the burdens
associated with the process of obtaining and maintaining these agreements with CMS to access
and use Medicare data, while ensuring the privacy and security requirements are maintained.
States may now execute “data request attestations” (DRAs) through a streamlined process,
replacing the previous Data Use Agreement (DUA) process. As of October 2018, twentythree states have transitioned from DUAs to DRAs, and we look forward to working with
additional states.
States with DUAs will hear from SDRC about transitioning to the DRA. If you have questions in
the meantime, contact SDRC at sdrc@econometricainc.com. The SDRC will help complete all
required forms, answer questions, and facilitate the submission process.
b. OPPORTUNITY #6 – Program integrity opportunities
When CMS originally began sharing Medicare claims and assessment data for dually eligible
individuals with states, we restricted use to activities related to coordination of care. State
Medicaid agencies can now utilize Medicare data for program integrity purposes (although
it requires separate approval even if your state already has access to data for care coordination).
Currently, there are seven states using these Medicare data for program integrity purposes.
Program integrity uses include investigating improper provider billing and coding.
If you are interested in learning more about ways to use Medicare data for program integrity and
how to gain approval to use data for program integrity purposes, contact SDRC at
sdrc@econometricainc.com. The SDRC can help complete required forms, answer questions,
and facilitate the submission process.
3. Improving beneficiary experiences and reducing administrative burden
We have identified numerous other opportunities for the federal government and states to
improve beneficiary experiences and reduce overall administrative burden for states and
providers serving dually eligible individuals, three of which are summarized below. States may
pursue any of these opportunities as stand-alone updates or together with broader integrated care
approaches.

7

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

a. Frequency of data exchange
i. OPPORTUNITY #7 -- MMA file timing
Since 2005, states have been submitting files at least monthly to CMS to identify all dually
eligible individuals, including full-benefit dually eligible beneficiaries (i.e., those who qualify for
full Medicaid benefits ) and partial-benefit dually eligible beneficiaries (i.e., those who only get
Medicaid help with Medicare premiums, and often for cost-sharing, but not full Medicaid
benefits). The file is called the “MMA file” (after the Medicare Prescription Drug, Improvement
and Modernization Act of 2003), but occasionally referred to as the “State Phasedown file.”
CMS uses the MMA files for a variety of functions, including auto-enrolling full-benefit dually
eligible beneficiaries into Medicare prescription drug plans and deeming full- and partial-benefit
dually eligible beneficiaries automatically eligible for the Medicare Part D Low Income Subsidy
(LIS, sometimes called Extra Help).
States must submit at least one file each month. However, states have the option to submit
multiple MMA files throughout the month (up to one per day). Most states submit at least
weekly.
We strongly encourage states to submit as frequently as possible. More frequent submission
achieves state efficiencies, improves beneficiary experiences, and reduces burden for
providers. xix
State staff interested in learning about more frequent MMA file submission can contact Sharon
Donovan in the CMS Medicare-Medicaid Coordination Office at
Sharon.Donovan1@cms.hhs.gov. For technical system support, contact the MAPD Help Desk at
mapdhelp@cms.hhs.gov or 1-800-927-8069. Or visit the MAPD Help Desk Web site at
http://go.cms.gov/mapdhelpdesk.
ii. OPPORTUNITY #8 – State buy-in file data exchange
Under sections 1818(g) and 1843 of the Social Security Act, states and territories pay Medicare
Part A and/or Part B premiums for certain residents dually eligible for Medicare and Medicaid.
Under the state buy-in program, states can enter into Medicare Part A and B buy-in agreements
to make it easier to enroll Medicaid recipients in Medicare and pay premiums on their behalf.
Enrolling more individuals in Medicare can help limit state costs because Medicare is the
primary payer for most medical care for dually eligible individuals. All states, three U.S.
territories, and the District of Columbia have signed a Part B buy-in agreement; thirty-six states
and the District of Columbia have also adopted a Part A buy-in agreement.
States, the Social Security Administration (SSA), and CMS share data to facilitate buy-in
processes for Medicare Parts A and B. As with the MMA files, greater frequency of buy-in data
exchange between the states and CMS supports more timely access to coverage and reduces
8

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

burdens for states, beneficiaries, and providers. xx States have the option to submit buy-in files to
CMS daily or monthly. Likewise, states can choose to receive CMS response files daily or
monthly. Over half of the states are now exchanging buy-in files with CMS daily. Daily
submissions, and the ability to for states to receive daily response files from CMS, spread
state staff workload more evenly across the month, permit errors to be corrected more
quickly, and connect new beneficiaries more quickly to Medicare benefits.
State staff interested in learning more about the frequency of state buy-in file submissions can
contact Sharon Donovan in the CMS Medicare-Medicaid Coordination Office at
Sharon.Donovan1@cms.hhs.gov. For technical support, state staff should contact Phyllis Martin
in the CMS Office of Information Technology at Phyllis.Martin@cms.hhs.gov (and copy
DPBCStateBuy-In@cms.hhs.gov).
b. OPPORTUNITY #9 – Improving Medicare Part A buy-in
Part A buy-in agreement permits a state to directly enroll eligible individuals in Part A at
any time of the year, without late enrollment penalties assessed to a beneficiary’s premium
liability. States without Part A buy-in agreements cannot enroll persons in Medicare Part A until
the individual first goes to that individual’s local SSA office to complete a “conditional
enrollment” application for Part A. Further, states without Part A buy-in agreements may only
enroll persons in Part A during Medicare’s annual General Enrollment Period (January through
March, with Medicare coverage beginning on July 1). States without a Part A buy-in agreement
must pay any late enrollment penalties due to late Medicare Part A enrollment.
Easing the administrative burden of Part A buy-in enrollments can produce state savings by
increasing the number of Medicaid recipients who are enrolled in Medicare Part A. When that
happens, Medicare becomes the primary payer for inpatient hospital and skilled nursing facility
services.
For supplemental security income (SSI) recipients in particular, Auto Accrete states (also called
“1634” states) already facilitate enrollments in Medicare Part B. Under a signed agreement
between a state and SSA, when SSA finds someone eligible for SSI in an Auto Accrete state,
he/she automatically receives Medicaid and is enrolled in Medicare Part B. Entering into a Part
A buy-in agreement allows Auto Accrete states to ensure SSI recipients who are eligible for
Medicare to be enrolled in Medicare Part A, in addition to Part B, without added costs for states
(due to late enrollment penalties), delays, and the need for persons to complete the “conditional
enrollment” for Part A application at their local SSA office. xxi Without a Part A buy-in
agreement, applying for Part A buy-in requires an application and eligibility determination by
both SSA and Medicaid, requiring beneficiaries and eligibility workers to complete a multi-step
application process which is complex and administratively burdensome.
We encourage interested state staff to contact Sharon.Donovan1@cms.hhs.gov in the CMS
Medicare-Medicaid Coordination Office to discuss executing a Part A buy-in agreement.

9

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

c. OPPORTUNITY #10 – Opportunities to simplify eligibility and enrollment
Low-income Medicare beneficiaries who meet certain income and asset limits qualify for the
Part D Low-Income Subsidy (LIS), which provides assistance with Medicare Part D premiums
and cost-sharing. Many of these beneficiaries also qualify for Medicaid coverage of their
Medicare Parts A and B premiums and cost-sharing through the Medicare Savings Programs
(MSPs). The Social Security Administration (SSA) assesses LIS eligibility for many applicants,
and section 1144(c)(3) of the Social Security Act requires that SSA send LIS application
information to states for the purposes of initiating an MSP application.
Many states have maintained definitions and verification rules for income and assets that differ
from those used by SSA. xxii As a result, a determination of eligibilty for the LIS by SSA does not
necessarly provide enough information to allow a state to determine a beneficiary is
automatically eligible for MSP, even though many of those currently enrolled in LIS also meet
their states’ eligibility standards for MSP.
A number of states have used the authority described in section 1902(r)(2)(A) of the Social
Security Act to better align the LIS and MSP income and/or asset critiera . xxiii Doing so can help
achieve substantial efficiencies in the enrollment process, both for applicants and government
eligiblity workers, and simplify outreach to potential beneficiaries. xxiv Prior studies of state
experiences with MSPs have found significant administrative savings from reduced verification
burdens, although each state should consider potential impacts based on local circumstances. xxv
We remind states of the existing opportunities to simplify the eligibility and enrollment
processes for applicants and eligibility workers, especially for the Medicare Savings
Programs.
State staff interested in further exploring these opportunities can contact their CMS regional
office or Gene Coffey in the CMS Children and Adults Health Programs Group at
gene.coffey@cms.hhs.gov.
4. We are here to help!
The challenges of running a Medicaid agency are immense, and the opportunities described in
this letter can get confusing. We are happy to talk with you or your staff to help assess the
opportunities that work best for your state. We also provide resources for states, described
below.
a. Technical support and peer-to-peer learning
CMS sponsors the Integrated Care Resource Center (ICRC) to provide state-specific assistance
to better understand the state’s dually eligible population, assess options for improving
integration of care, and navigate aspects of the Medicare program that states can leverage to
10

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

benefit Medicaid. To learn more and to contact ICRC, please visit
http://www.integratedcareresourcecenter.com.
CMS sponsors the State Data Resource Center (SDRC) to facilitate state access to, and use of,
Medicare data on dually eligible individuals to support care coordination and program integrity.
SDRC’s technical advisors can help states determine how to use available data, assist with the
process of obtaining Medicare data from CMS, and advise on methods for linking databases and
creating analytic files. To learn more and to contact SDRC, please visit
http://www.statedataresourcecenter.com.
b. Resources to help keep up with new policies and opportunities related to serving
dually eligible beneficiaries
MMCO will provide information to state Medicaid agencies on contracting with D-SNPs and
other resources for states interested in exploring such plans as a platform for integration. We
frequently send such information through email listservs. We encourage interested states to sign
up to receive listserv updates through MMCO xxvi and the Integrated Care Resource Center. xxvii
For any other comments or questions, or to explore other potential opportunities, please contact
Tim Engelhardt, Director of the CMS Medicare-Medicaid Coordination Office, at
Tim.Engelhardt@cms.hhs.gov.

cc:
/s/
Seema Verma
Administrator

National Association of Medicaid Directors
National Academy for State Health Policy
National Governors Association
American Public Human Services Association
Association of State Territorial Health Officials
Council of State Governments
National Conference of State Legislatures
Academy Health
11

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Endnotes
i For discussion of social risk factors, see https://aspe.hhs.gov/pdf-report/report-congress-social-risk-factors-and-performanceunder-medicares-value-based-purchasing-programs.
ii Medicare-Medicaid Coordination Office, National Profile 2012. Available at
https://www.cms.gov/Medicare-Medicaid-Coordination/Medicare-and-Medicaid-Coordination/Medicare-Medicaid-CoordinationOffice/Downloads/NationalProfile_2012.pdf.
iii Ibid.
iv The Medicare Advantage and Part D final rule is available at https://www.gpo.gov/fdsys/pkg/FR-2018-04-16/pdf/201807179.pdf.
v See at https://www.regulations.gov/document?D=CMS-2018-0110-0001
vi Per MIPPA section 163(d)(3)
vii See “State Contracting with Medicare Advantage Dual Eligible Special Needs Plans: Issues and Options” at:
https://www.integratedcareresourcecenter.com/PDFs/ICRC_DSNP_Issues__Options.pdf.
viii HPMS Memo. August 31, 2018. Default Enrollment Option for Newly Medicare Advantage Eligible Medicaid Managed
Care Plan Enrollees (formerly known as “Seamless Conversion Enrollment”).
ix A D-SNP must receive CMS approval of a default enrollment program prior to implementation.
x States like Arizona and Tennessee have partnered with health plans and used seamless conversion (the predecessor to default
enrollment) to increase the number of individuals who receive all of their Medicaid and Medicare services through the same
organization.
xi The webinar on default enrollment is available at https://www.integratedcareresourcecenter.com/webinar/aligning-coveragedually-eligible-beneficiaries-using-default-and-passive-enrollment.
xii For example, CMS may initiate Medicare enrollment actions when low income beneficiaries are enrolled in a plan whose
premium increased, or when a plan is not renewing or leaves the market.
xiii See https://www.cms.gov/Medicare/Eligibility-andEnrollment/MedicareMangCareEligEnrol/Downloads/CY_2019_MA_Enrollment_and_Disenrollment_Guidance.pdf.
xiv See https://www.cms.gov/Medicare-Medicaid-Coordination/Medicare-and-Medicaid-Coordination/Medicare-MedicaidCoordination-Office/PACE/PACE-Demonstration.html.
xv Effect of PACE on costs, nursing home admissions, and mortality: 2006-2011, at
https://aspe.hhs.gov/system/files/pdf/76971/PACEeffect_0.pdf.
xvi https://www.integratedcareresourcecenter.com/resource-library?&field_resource_category%5B0%5D=271.
xvii http://www.statedataresourcecenter.com/.
xviii https://www.medicaid.gov/federal-policy-guidance/downloads/smd18005.pdf.
xix For more information on the benefits of, and process for, increasing the frequency of MMA file exchange, please visit
http://www.statedataresourcecenter.com/assets/files/MMA_QA.pdf. OMB control number for this reporting requirement: 09380958.
xx To effectuate the state payment of Medicare Part A or Part B premiums, a state submits data on a buy-in file to CMS. The
state’s input file includes a record for each Medicare beneficiary for whom the state is adding, deleting coverage, or changing
buy-in status. In response, CMS returns an updated transaction record that provides data identifying, for each transaction on the
state file, whether CMS accepted, modified, or rejected it, as well a Part A or Part B billing record showing the state’s premium
responsibility. In addition, the CMS file may “push” new updates obtained from SSA to the state, for example, changes in the
Medicare Beneficiary Identifier number or change of address. Daily exchanges reduce burden by spreading state workload
throughout the months as well as significantly reduce lags in resubmitting an improperly processed transaction and recouping and
redistributing premiums.
xxi See 42 C.F.R. 406.26.
xxii The primary points of misalignment between LIS and MSPs are the value of life insurance policies, burial funds, and in-kind
support. xxii General Accountability Office, “Medicare Savings Programs: Implementation of Requirements Aimed at Increasing
Enrollment,” September 2012, available at http://www.gao.gov/products/GAO-12-871.
xxii Amy Tiedemann and Kimberly Fox, “Promising Strategies for Medicare Savings Program Enrollment: Modifying Eligibility
Criteria and Documentation Requirements,” Rutgers Center for State Health Policy, May 2005, available at
http://www.cshp.rutgers.edu/Downloads/5300.pdf; Kim Glaun, “Medicaid Programs to Assist Low-Income Medicare
Beneficiaries: Medicare Savings Program Case Study Findings,” Kaiser Commission on Medicaid and the Uninsured, December
2002, available at https://kaiserfamilyfoundation.files.wordpress.com/2013/01/medicaid-programs-to-assist-low-incomemedicare-beneficiaries-medicare-savings-programs-case-study-findings-background-paper.pdf.

12

DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

xxiv General Accountability Office, “Medicare Savings Programs: Implementation of Requirements Aimed at Increasing
Enrollment,” September 2012, available at http://www.gao.gov/products/GAO-12-871.
xxv Amy Tiedemann and Kimberly Fox, “Promising Strategies for Medicare Savings Program Enrollment: Modifying Eligibility
Criteria and Documentation Requirements,” Rutgers Center for State Health Policy, May 2005, available at
http://www.cshp.rutgers.edu/Downloads/5300.pdf; Kim Glaun, “Medicaid Programs to Assist Low-Income Medicare
Beneficiaries: Medicare Savings Program Case Study Findings,” Kaiser Commission on Medicaid and the Uninsured, December
2002, available at https://kaiserfamilyfoundation.files.wordpress.com/2013/01/medicaid-programs-to-assist-low-incomemedicare-beneficiaries-medicare-savings-programs-case-study-findings-background-paper.pdf.
xxvi Sign up for the MMCO listserv at
https://public.govdelivery.com/accounts/USCMS/subscriber/new?topic_id=USCMS_7840.
xxvii Sign up for the ICRC listserv at https://www.integratedcareresourcecenter.com/about-us/e-alerts.

13

